1

2

3

4

5

6

7

8
                             IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ETCHEGARAY FARMS, LLC, a                      CASE NO. 1:17−CV−01449−AWI−JLT
12     California limited liability company,         Consolidated with 1:17-cv-01762-AWI-JLT

13                            Plaintiff,             ORDER CLOSING THE ACTION
                                                     (Doc. 38)
14            v.
15
       LEHR BROTHERS, INC., et al,.
16
                              Defendants.
17
       LEHR BROTHERS, INC., et al.,
18
                              Plaintiffs,
19

20            v.

21     ETCHEGARAY FARMS, LLC, a
       California limited liability company,
22

23                            Defendant.

24          The parties have settled their case and have stipulated to dismiss the entire consolidated

25   action with prejudice, with the parties to bear their own fees and costs. (Doc. 38) The Federal

26   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further

27   order of the Court. Because all parties who have appeared in the action signed the stipulation

28


                                                 1
1    (Doc. 38), it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688,

2    692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

3
     IT IS SO ORDERED.
4

5       Dated:     October 17, 2018                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 2
